Ross, J. (dissenting).
Plaintiff wife was married to defendant husband in 1954. Thereafter, on July 1, 1969 the plaintiff and defendant entered into a written separation agreement (agreement). The agreement survived the later divorce decree and was not merged into it. The terms of this agreement provided, inter alia, (1) for monthly payments to plaintiff for support and maintenance; (2) that on December 31, 1969 plaintiff was to receive $500 and on each and every December 31st thereafter, she was to receive $1,000, as long as the defendant’s gross income for the year exceeds $28,000; and (3) “in addition * * * the * * * [plaintiff] shall receive an additional sum representing a cost-of-living increase based upon the U.S. Department of Labor Bureau of Labor Statistics Consumer Price Index for Urban Wage Earners and Clerical Workers, above the base figure, as set forth in said Statistics for the year 1969.”
*480Between 1969 and 1977, defendant made the payments to plaintiff as required. During this period cost-of-living increases, as they occurred, were applied to the monthly payments; while the year-end $1,000 bonus was paid at that fixed amount.
In the summer of 1977, plaintiff asked for an advance on the $1,000 bonus. Defendant agreed. Thus, he gave plaintiff $500 forthwith, plus another $250 on September 30, 1977, and the final $250 on December 1, 1977. The parties agreed in writing that thereafter the bonus was to be paid in quarterly installments of $250. Nowhere in this exchange of correspondence concerning the $1,000 bonus did the parties ever refer to the application of cost-of-living increases to the bonus.
Over the next four years, plaintiff received additional increases in the monthly payments, based upon cost-of-living increases; but, the amount of the quarterly installments of the bonus remained the same.
Plaintiff, in 1981, commenced the instant action to recover cost-of-living increases, inter alia, on the yearly bonus. In his answer, defendant, inter alia, alleged the six-year Statute of Limitations on contract actions (CPLR 213) and denied that the intent of the parties was that the bonus was subject to the cost-of-living provision.
At the trial, the defendant conceded that there has been a miscalculation of the monthly payments for six years; and as a result he owed plaintiff $2,582.36. Further, as a matter of law, the trial court held that cost-of-living increases applied to the bonus. We disagree.
Our examination of this record indicates that the parties from the inception of the agreement, and for more than a decade, interpreted this agreement to mean that the cost-of-living index did not pertain to the bonus. It is hornbook law that: “[w]hen the parties to a contract * * * enforce it for a long time by a consistent and uniform course of conduct, so as to give it a practical meaning, the courts will treat it as having that meaning” (City of New York v New York City Ry. Co., 193 NY 543, 548).
We find that the weight of the trial evidence does not support the majority’s contention that the plaintiff was *481unable to bargain equally with the defendant since she was a housewife, who was afraid “‘to make waves or [she] would be in trouble.’” For example, the majority must have overlooked the following observation of the trial court: “she [the plaintiff] is a well educated person. A graduate of Cornell; Phi Beta Kappa; Major in English; Masters degree in English.”
Accordingly, we would modify the judgment, Supreme Court, New York County (Allen M. Myers, J.), entered May 4, 1983, to the extent of reducing the award to plaintiff to $2,582.36, and otherwise affirm.
Murphy, P. J., and Fein, J., concur with Kassal, J.; Kupferman and Ross, JJ., dissent in a separate opinion by Ross, J.
Judgment, Supreme Court, New York County, entered on May 4, 1983, affirmed, without costs and without disbursements.